 Case 1:18-cv-02351-KLM Document 64-4 Filed 01/28/19 USDC Colorado Page 1 of 1

Appellate Case: 19-1011      Document: 010110117274           Date Filed: 01/28/2019    Page: 1
                                                                                          FILED
                                                                              United States Court of Appeals
                          UNITED STATES COURT OF APPEALS                              Tenth Circuit

                                FOR THE TENTH CIRCUIT                               January 28, 2019
                            _________________________________
                                                                                   Elisabeth A. Shumaker
                                                                                       Clerk of Court
    FARMLAND PARTNERS, INC,

          Plaintiff - Appellee,

    v.                                                               No. 19-1011

    ROTA FORTUNAE, whose true name is
    unknown, and JOHN/JANE DOES 2-10,
    whose true names are unknown,

          Defendant - Appellant.
                         _________________________________

                                         ORDER
                            _________________________________

          This matter is before the court following review of the appellant’s docketing

   statement. The appellant states that this court has jurisdiction to consider the district

   court’s interlocutory orders being appealed under the collateral order doctrine. Given the

   unusual procedural posture of this appeal, the parties are directed to address appellate

   jurisdiction with specificity in their merits briefs. The parties should provide sufficient

   legal authority to demonstrate why this court has jurisdiction to consider the appeal, to

   include discussion of relevant cases supporting their jurisdictional argument.


                                                  Entered for the Court
                                                  ELISABETH A. SHUMAKER, Clerk


                                                  by: Lara Smith
                                                      Counsel to the Clerk




                                                                                          EXHIBIT D
